Exhibit 10.4.1

[a2015felcorcolorlogowhitebac.jpg]


 
545 E. JOHN CARPENTER FREEWAY, SUITE 1300
IRVING, TX 75062
PH: 972-444-4900
NYSE: FCH





October 29, 2015




Thomas J. Corcoran, Jr.
c/o FelCor Lodging Trust Incorporated


Re:    Amendment to Change in Control and Severance Agreement


Dear Tom:


Your Change in Control and Severance Agreement contains a provision that could,
under certain circumstances, allow an acquirer of FelCor to force you to retire
and thereby deprive you of the benefits that you would otherwise be entitled to
receive under that agreement. This is not the intended outcome and this letter
will serve to amend your agreement to eliminate that possibility.


You and FelCor hereby agree that (i) notwithstanding any provision in your
agreement to the contrary, termination of your employment by the Company (as
defined in your agreement) by reason of Retirement (as defined in your
agreement) shall, for all purposes of your Agreement, be deemed as other than
for Cause and to give rise to Good Reason (as defined in your agreement) and
(ii) the introduction to Section 6(c) of your agreement shall be and hereby is
amended and restated to read in its entirety as follows:


(c) If your employment by the Company shall be terminated (y) by the Company
other than for Cause or Disability or (z) by you for Good Reason, then you shall
be entitled to all of the benefits provided below:


In all other respects, your Change in Control and Severance Agreement shall be,
and it hereby is, hereby is confirmed and ratified and remains in effect and
unchanged.


Please indicate your agreement with the following by executing this letter where
indicated below and returning it to me at your earliest convenience.


Very truly yours,


FELCOR LODGING TRUST INCORPORATED


By:    /s/Jonathan H. Yellen        
Jonathan H. Yellen
Executive Vice President


Accepted and agreed as of
the date first written above:




/s/Thomas J. Corcoran, Jr.        
Thomas J. Corcoran, Jr.



[tjc2015cicforcedretir_image1.gif]